Citation Nr: 1540721	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for disability of the spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991, February 2002 to September 2002, February 2003 to October 2003, and May 2004 to July 2004.  He also served in the National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for lumbosacral spondylolisthesis and degenerative disc disease (DDD).  Although the Veteran has been diagnosed with these disorders and his December 2008 claim referenced the "low back," he also indicated during the Board hearing that he was seeking compensation for his "upper middle back" as well as lower back.  Board Hearing transcript, at 14.  The Board has therefore recharacterized the claim more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In February 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran described his first period of service as involving lifting missiles, bombs, and other heavy equipment that was well above his body weight onto aircraft.  Board Hearing Transcript, at 6-8.  The Veteran's representative noted studies showing that anyone carrying more than 30 percent of his body weight was subject to wear and tear on the back and musculoskeletal system.  Id. at 8.  The Veteran testified that he went home sore every day, and took over-the-counter pain relievers.  Id. at 9.  The Veteran also described a 1993 motor vehicle accident when he was with the Colorado Air National Guard at an Air Force Base.  Id. at 11-12.  The Veteran also noted a 2006 incident in which he first reported a severe back problem due to an injury while lifting his son.  Id. at 13.

The Veteran's DD Form 214 from his first period of active duty service reflects that he was an aircraft armament systems technician.  VA treatment records contain references to an August 2006 back strain the Veteran suffered when lifting his son that has led to chronic problems.

On the October 2009 VA examination, the Veteran indicated that his lumbosacral spine pain began about three years previously, and that there was no particular incident triggering this.  After examining the Veteran and diagnosing lumbosacral spondylolisthesis and DDD, the examiner opined, "In my opinion, this is the same condition, identified while on active duty and confirmed by history today."

The October 2009 VA examination is inadequate because the examiner did not explain what he meant when he referred to the condition identified on active duty.  Even if the examiner were referring to the August 2006 incident, which did not take place during the Veteran's active duty service and does not appear to have taken place during a period of ACDUTRA or INACDUTRA, this would not address or rule out the Veteran's theory advanced during the Board hearing that his current spine disability had its onset during his first period of service due to lifting heavy objects.  During the Board hearing, the Veteran's representative requested a new VA examination based on this theory, see Board Hearing Transcript, at 23, and, for the above reasons, the Board will grant this request.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In rendering an opinion as to the etiology of the any current spine disability, the examiner should address whether such disability had its onset or is due to heavy lifting during the Veteran's first period of regular active duty service or due to some other incident identified in the treatment records or by the Veteran.  The examiner should as precisely as possible identify the date of onset of any spine disability and, if the date was not during a period of active duty service, the AOJ should determine whether it was during a period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current spine disability.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such disability is related to the heavy lifting described by the Veteran and supported by his MOS, or to any other incident identified in the treatment records or by the Veteran.  The examiner should as precisely as possible identify the date of onset of any spine disability.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, that the Board has found his testimony to be credible and consistent with the circumstances of his service, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for disability of the spine.  In readjudicating the claim, the AOJ should address whether any current back disability had its onset during a period of active duty service as well as a period of ACDUTRA or INACDUTRA.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

